                    Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.1 Page 1 of 15
          AO 106 (Rev. 04/10) Application for a Search Warrant


 ,.,.
).'I(.,
                                                UNITED STATES DISTRICT COUR'
f'rrUYr ~                                                                                                                               JUL 1 8 2019
    I
    1 t"7 (11
                                                                               for the
                                                                   Southern District of California                          CLE~K. U.S. DlSrRICl COURT
                                                                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                          SY                   L:L""      DEPUTY
                       In the Matter of the Search of                             )
                   (Briefly describe the property to be searched                  )
                    or identifY the person by name and address)                   )
                                                                                  )
                                                                                                 Case No.     /91tljl0/0l
           One (1) Alcatel Cellphone with black front screen and
                              dark blue back                                      )
                                                                                  )

                                                       APPLICATION FOR A SEARCH WARRANT
                  I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
          penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
          property to be searched and give its location):

           See Attachment A, incorporated herein by reference
          located in the             Southern               District of               California                , there is now concealed (identifY the
          person or describe the property to be seized):

           See Attachment B, incorporated herein by reference

                    The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                         ~evidence of a crime;
                           0 contraband, fruits of crime, or other items illegally possessed;
                           0 property designed for use, intended for use, or used in committing a crime;
                           0 a person to be arrested or a person who is unlawfully restrained.
                    The search is related to a violation of:
                       Code Section                                                              Offense Description

                  21 U.S.C. §§ 952, 960                                          Importation of Methamphetamine

                    The application is based on these facts:
                  See attached Affidavit of Special Agent Imelda Moreno, Homeland Security Investigations

                    ~ Continued on the attached sheet.
                    0 Delayed notice of        days (give exact ending date if more than 30 days:                                        ) is requested
                      under 18 U.S.C. § 3103a, the basis of which is set fort!} on the att!ched sheet.
                                                                                         q__--                    _,_,..·7,,..,./7
                                                                                           .,.
                                                                                           '                      ~             L---
                                                                                          J               J    Applicant's signature

                                                                                        S.~.     Imelda   ~oreno, Homeland Security Investigations
                                                                                                               Printed name and title

          Sworn to before me and signed in my presence.


          Date:           7Jnj;9
                           I I                                                          ~21~~
          City and state: San Diego, CA                                                          Hon. Ruth Bermudez Montenegro, U.S.M.J.
                                                                                                               Printed name and title
     Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.2 Page 2 of 15




 1                                       ATTACHMENT A
 2
 3                                PROPERTY TO BE SEARCHED

 4
     " The following property is to be searched:
 5
                         One (1) Black Alcatel Cellphone with black front screen and dark
 6                       blue back
 7                       Model: Unknown
                         IMEI: Unknown
 8                       SIN: Unknown
 9                       Found in Tamara Sue RILEY'S vehicle at time of arrest.
10
11
12
13
14
15
16
17
18
19
20
21
22
     The Target Telephone is currently stored at HSI evidence locker 2051 North Waterman
2311 Avenue, Suite 100, El Centro, CA 92243.
24
25
26
27
18
     Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.3 Page 3 of 15




                                        ATTACHMENTB
 1
 2                                    ITEMS TO BE SEIZED
 3          Authorization to search the device described in Attachment A includes the search
 4 II of disks, memory cards, deleted data, remnant data, slack space, and temporary or
      permanent files contained on or in the cellular/mobile telephone for evidence described
 5 11 below. The seizure and search of the cellular/mobile telephone shall follow the search
 6 II methodology described in the attached affidavit submitted in support of the warrant.
 7          The evidence to be seized from the device will be records, communications, and
 8 II data such as emails, text messages, chats and chat logs from various third-party
   II applications, photographs, audio files, videos, and location data for the period of March
 9
      1, 2019 to June 1, 2019:
10
             a.    tending to identify attempts to import methamphetamine or some other
11
                   federally controlled substance from Mexico into the United States;
12
             b.    tending to identify accounts, facilities, storage devices, and/or services-such
13
                   as email addresses, IP addresses, and phone numbers-used to facilitate the
14                 importation of methamphetamine or some other federally controlled
                   substance from Mexico into the United States;
15
16          c.   tending to identify co-conspirators, criminal associates, or others involved in
                 the importation of methamphetamine or some other federally controlled
17
                 substance from Mexico into the United States;
18
            d.   tending to identify travel to or presence at locations involved in the
19
                 importation of methamphetamine or some other federally controlled
20               substance from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
21
22          e.   tending to identify the user of, or persons with control over or access to,
                 the cellular/mobile telephone; and/or
23
24          f.   tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
25
                 data involved in the activities described above.
26
     II
27 which are evidence of violations of Title 21, United States Code, §§ 952 and 960.
28
A'ffavl,.     .
                         Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.4 Page 4 of 15

4-'1¥f      (,1>~
   1 ( pl'1

                     1 II                     AFFIDAVIT IN SUPPORT OF APPLICATION
                     2 II         I, Imelda Moreno, Task Force Officer with the United States Department of
                     3 II Homeland Security, Homeland Security Investigations, having been duly sworn, state as
                     4 II follows:
                     5                                                  I.
                     6                                        INTRODUCTION
                     7            1.    I make this affidavit in support of an application for a search warrant in
                     8 II furtherance of a narcotics smuggling investigation conducted by Special Agents and Task
                     9 II Force Officers     of the Department of Homeland Security, Homeland Security
                    10 II Investigations, for the following property:
                    11                         One ( 1) Alcatel Cellphone with black front screen and dark blue back
                    12                         Model: Unknown
                                               IMEI: Unknown
                    13                         SIN: Unknown
                    14                         Found in Tamara Sue RILEY'S vehicle at time of arrest
                    15 for evidence of violations of Title 21, United States Code, Sections 952 and 960,
                    16 Importation of a Controlled Substance (the Target Offense).

                    17            2.    On June 1, 2019, Customs and Border Protection Officers (CBPO) seized the
                    18 Target Telephone from Tamara Sue RILEY' s (RILEY) vehicle, at the Andrade, California
                    19 Port of Entry, in the Southern District of California. After RILEY applied for entry into the

                    20 United States, CBPOs discovered 60 plastic wrapped packages hidden in the doors and rear
                    21 quarter panels of the vehicle RILEY was driving. The packages tested positive for
                    22 properties of methamphetamine. The total weight of the packages was approximately
                    23 27.28 kilograms (60.14 pounds). The Target Telephone is currently stored as evidence at
                            the Homeland Security Investigations (HSI) evidence locker at 2051 North Waterman
                    24
                            Avenue, Suite 100, El Centro, CA 92243.
                    25
                                  3.    This search of the Target Telephone supports an investigation and
                    26
                            prosecution of RILEY for the Target Offense. Based on the information below, there is
                    27
                            probable cause to believe that a search of the Target Telephone,. as described in
                    28
                            Attachment A, will produce evidence of the Target Offense, as described in Attachment B.
     Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.5 Page 5 of 15




 1              4.     The following is based upon my experience and training, investigation, and
 2 II consultation with other law enforcement agents and officers experienced in narcotics
 3 II violations, including the Target Offense. The evidence and information contained herein
 411 was developed from my review of documents and other evidence related to this case.
 5 II Because I make this affidavit for the limited purpose of obtaining a search warrant for the
 611 Target Telephone, it does not contain all of the information known by me or other federal
 7 agents regarding this investigation, but only sets forth those facts believed to be necessary
 8 to establish probable cause. Dates and times are approximate, and refer to Pacific Standard

 9 Time unless otherwise specified.

10                                                    II.

11                                   EXPERIENCE AND TRAINING

12              5.     I have been a Federal Officer for 18 years. Since August 3, 2017, my duties

13 and responsibilities as a Task Force Officer (TFO) for Homeland Security Investigations
14 (HSI), Border Enforcement Security Task Force (BEST) have included the investigation
      of violation of various Federal criminal laws including distribution of controlled
15
      substances, and conspiracy to import, possess, and distribute controlled substances. My
16
      experience includes many arrests of individuals who have imported, smuggled, received,
17
      transported, and/or distributed controlled substances. I have actively participated in
18
      narcotics investigations and in conversations with other law-enforcement officers who are
19
      involved in narcotics investigations. I have interviewed and assisted in interviews of
20
      offenders where I have gathered intelligence to believe the cellular telephone devices that
21
      the offenders were in possession of at the time of their arrest had further evidence. Through
22 II
      my experience and training, I have gained a working knowledge and insight into the normal
23   II
          operational habits of narcotics smugglers, with particular emphasis on those who attempt
2411
          to import narcotics into the United States from Mexico at the San Diego International Ports
2511
          of Entry.
2611
                6.    Through participation in these investigations and my training, I am aware that
2711
          it is common practice for drug smugglers to work in concert with other individuals and to
28"                                       .

                                                      2
     Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.6 Page 6 of 15




 111 do so by utilizing cellular telephones to maintain communications with other co-
 2 II conspirators in order to further their criminal activities. Conspiracies involved in the
 3 II smuggling and trafficking or drugs generate many types of evidence including, but not
 4 II limited to, cellular phone-related evidence such as voicemail, messages referring to the
 5 II arrangements of travel and payment, names, photographs, text messaging, and phone
 611 number of co-conspirators. For example, load drivers smuggling controlled substances
 7 across the border are typically in telephonic contact with co-conspirators immediately prior
 8 to and following the crossing of the load vehicle, at which time they receive instructions
 9 on how to cross and where and when to deliver the controlled substance.

10            7.     As a TFO with IV-BEST (BEST), my primary duties involve the investigation

11 of narcotics-related violations of Title 21 of the United States Code and the California
12 Health and Safety Code. BEST is tasked with investigating illegal narcotics trafficking
13 organizations operating in, around, and through Imperial County, California. I have
14 participated in and conducted investigations of violations of various state and federal
        criminal laws, including unlawful possession with intent to distribute controlled
15
        substances, distribution of controlled substances, use of communication facilities to
16
        commit narcotic offenses, importation of controlled substances, conspiracy to import,
17
        possess and distribute controlled substances, and money laundering, all in violation of Title
18
        21 and Title 18, United States Code and various California Health and Safety Code and
19
     II California Penal Code sections. These investigations resulted in arrests of individuals who
20
        have imported, smuggled, received and distributed controlled substances, including
2111
        methamphetamine, and the arrest of individuals who have laundered proceeds emanating
22 II
        from those illegal activities. Also, these investigations resulted in seizures of illegal drugs
23 II
        and proceeds of the distribution of those illegal drugs. Through these investigations and
24 II
        training, I am familiar with the operations of illegal international Drug Trafficking
2511
        Organizations (DTO) in various parts of the world, including Mexico.
26 ..
              8.     Based on my training and experience, I am familiar with the ways in which
27
        drug smugglers and traffickers conduct their business. During the course of my duties I
28
                                                      3
     Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.7 Page 7 of 15




 111 have (1) worked as a case agent, directing specific drug-related investigations; (2) worked
 2 II as a surveillance agent who observed and recorded movements of individuals suspected of
 3 II trafficking drugs; (3) participated in the execution of search warrants related to drug
 411 investigations; (4) initiated and executed numerous arrests for drug-related offenses; and
 5 II (5) interviewed criminal defendants, witnesses, and informants in furtherance of
 6 II investigations into the illegal smuggling and trafficking of controlled substances. Through
 7 these duties, I have gained a working knowledge and insight into the operational habits of
 8 drug smugglers and traffickers.

 9              9.     Through the course of my training, investigations, and conversations with
1o other law enforcement personnel, I know that it is a common practice for narcotics

11 smugglers to work in concert with other individuals and to do so by utilizing cellular
12 telephones, smart watches, pagers, and portable radios to maintain communications with
13
          co-conspirators to further their criminal activities. Conspiracies involved in the smuggling
          and trafficking of narcotics generate many types of evidence including, but not limited to,
14
          cellular phone-related evidence such as voicemail messages referring to the arrangements
15
   of travel and payment, names, photographs, text messaging, and phone numbers of co-
16
17 conspirators. Typically, load drivers smuggling narcotics across the border from Mexico
          into the United States are in telephonic contact with co-conspirators immediately prior to
18
          and following the crossing of the load vehicle, at which time they receive instructions on
19
     .. where and when to deliver the controlled substances.
20
                10.    Based upon my training and experience as a Special Agent, and consultations
21
          with law enforcement officers experienced in narcotics smuggling investigations, and all
22   II
          the facts and opinions set forth in this affidavit, I submit the following:
23 II                  a.    Drug smugglers will use cellular telephones because they are mobile and
24 II                        they have instant access to telephone calls, text, web, and voice
                             messages.
25
26                     b.   Drug smugglers will use cellular telephones because they are able to
                            actively monitor the progress of their illegal cargo while the conveyance
27                          is in transit.
28
                                                       4
     Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.8 Page 8 of 15




                    c.     Drug smugglers and their accomplices will use cellular telephones
 1
                           because they can easily arrange and/or determine what time their illegal
 2                         cargo will arrive at predetermined locations.
 3
                    d.     Drug smugglers will use cellular telephones to direct drivers to
 4                         synchronize an exact drop off and/or pick up time of their illegal cargo.
 5
                    e.     Drug smugglers will use cellular telephones to notify or warn their
 6                         accomplices of law enforcement activity to include the presence and
                           posture of marked and unmarked units, as well as the operational status
 7
                           of Border Patrol checkpoints.
 8
 9                  f.     Drug smugglers therefore generate many types of evidence including,
                           but not limited to, cellular phone-related evidence such as voicemail
10                         messages referring to the arrangements of travel and payment, names,
11
                           photographs, text messaging, and phone numbers of co-conspirators.
             11.    Based upon my training and experience, and consultations with law
12
       enforcement officers experienced in narcotics trafficking investigations, and all the facts
13
       and opinions set forth in this affidavit, I have learned that cellular/mobile telephones often
14
       contain electronic records, phone logs and contacts, voice and text communications, and
15
       data such as emails, text messages, chats and chat logs from various third-party
16
       applications, photographs, audio files, videos, and location data. This information can be
17
       stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
1811
   II or permanent files   contained on or in the cellular/mobile telephone. Specifically, I have
19
       learned that searches of cellular/mobile telephones, and SIM cards, associated with
2011
      narcotics trafficking yields evidence:
2111                a.    tending to identify attempts to import methamphetamine or some other
22 II                     federally controlled substance from Mexico into the United States;
23                  b.     tending to identify accounts, facilities, storage devices, and/or services-
24                         such as email addresses, IP addresses, and phone numbers-used to
                           facilitate the importation of methamphetamine, or some other federally
25                         controlled substances from Mexico into the United States;
26                  c.     tending to identify co-conspirators, criminal associates, or others
27                         involved in the importation of methamphetamine, or some other
                           federally controlled substances from Mexico into the United States;
28
                                                     5
     Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.9 Page 9 of 15




                       d.    tending to identify travel to or presence at locations involved in the
 1
                             importation of methamphetamine, or some other federally controlled
 2                           substances from Mexico into the United States;
 3                     e.    tending to identify the user of, or persons with control over or access
 4                           to, the cellular/mobile telephone; and/or

 5                     f.    tending to place in context, identify the creator or recipient of, or
                             establish the time of creation or receipt of communications, records, or
 6
                             data involved in the activities described above.
 7
                12.    Based upon my training and experience, I am familiar with the ways in which
 8   11
          drug traffickers conduct their business, including the various means and methods by which
 9
   II drug traffickers import and distribute drugs and use cellular telephones, emails, and text
lO II messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
ll II concea1, convert, transmit,
                                . and transport thelf                    . 1u d.mg, wit
                                                      . drug procee d s, me          . h out 1.1m1tat10n,
                                                                                                 . .
12
   II the use of couriers to transport currency and proceeds, the use of third parties and nominees
13
   II to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
 4
l II and drug proceeds, and the installation of false/hidden compartments ("traps") in those
15   11
          vehicles to covertly transport drugs and drug proceeds.
16
                13.    I also know from training and experience that drug traffickers periodically
17 11
      change or "drop" their telephones and/or telephone numbers in an attempt to avoid law
        ~
18 II en1orcement .       . of t helf. conversat10ns.
                  mtercept10n                   .     M oreover, it
                                                                 . is
                                                                    . my expenence
                                                                              .    th at narcotics
                                                                                               .
1911
          distributors purposefully use multiple communication devices (for example, cellular
20
   II telephones) to keep law enforcement from understanding the full scope of their own and/or
21 II h ·         · · , s 1·11·1c1t
                                 · conduct, m
                                            · the event that th elf
                                                                 · commumcat10ns
                                                                            · ·
      t elf orgamzat10n                                                               are bemg
                                                                                            ·
2211
          intercepted. I also know that drug traffickers frequently use text messaging to communicate
23
     II with other traffickers in an effort to thwart law enforcement interception of communications.
24
                14.
               Through the course of my training, investigations, and conversations with other
     II  ~
25 1aw en1orcement personne1, I am aware t hat it
                                               . is
                                                  . a common practice  ~ narcotics
                                                                   . 1or        . smugg1ers
26
   II to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
27 II d
      an portabl e rad'10s to mamtam
                                · · commumcations
                                               · ·       · h co-conspirators
                                                       wit             ·      · order to fu rther t helf
                                                                              m                       ·
28
                                                       6
 Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.10 Page 10 of 15




 111 criminal activities. This is particularly true in cases involving distribution quantities of hard
 2 II narcotics, such as methamphetamine. Typically, couriers smuggling controlled substances
 3 II across the border are in telephonic contact with co-conspirators immediately prior to and
 4 II following the crossing of the load vehicle, at which time they receive instructions on how to

 5 II cross and where and when to deliver the controlled substance. Narcotics smugglers and their
 6 II organizations use cellular and digital telephones, in part, because these individuals believe
 7 II law enforcement is unable to track the originating and destination phone numbers of calls
 8 II placed to and from cellular and digital telephones.

 911       15.    Subscriber Identity Module (SIM) Cards also known as subscriber identity
10 II modules are smart cards that store data for GSM cellular telephone subscribers. Such data
1111 includes user identity, location and phone number, network authorization data, personal
12 II security keys, contact lists and stored text messages. Much of the evidence generated by a
13 II smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
14 II been utilized in connection with that telephone.
15                                                 III.
16                        FACTS SUPPORTING PROBABLE CAUSE
17         16.    On June 1, 2019, at approximately 1:13 p.m., Tamara RILEY (RILEY)
18 arrived at the Andrade, California Port of Entry and applied for entry into the U.S. RILEY
19 claimed to be a United States citizen. RILEY was driving a silver Nissan Versa bearing
20 Arizona plate# D03645521 registered to her ("the Vehicle") RILEY gave a negative U.S.
21 Customs declaration to Customs and Border Protection Officer (CBPO) Luna, and added
22 that she drove from Phoenix, Arizona to Los Algodones, Mexico to consult with a
23 dermatologist. During primary inspection, RILEY stated that she is the sole owner and
24 driver of the Vehicle. RILEY was referred to secondary for further inspection.
25         17.    In vehicle secondary, CBPO Mendez again received a negative declaration
26 from RILEY. CBPOs utilized the buster (density reader) to thoroughly inspect the Vehicle
27 and noticed high readings on the both doors. CBPO's inspected the doors through the
28 II window openings and were able tO see packages inside the doors. A total of 60 packages
                                                    7
  Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.11 Page 11 of 15




  111 were removed from the doors and the hatch area ofRILEY's vehicle. The packages were
  2 II field tested positive for the properties of methamphetamine. The total weight of the
  3 II packages was approximately 27. 28 kilograms (60.14 pounds).
  4   II    18.    At approximately 1:30 p.m., RILEY was placed under arrest.
  511       19.    CBPO Officers found the Target Telephone inside RILEY'S vehicle, and
  6 II RILEY claimed ownership of the Target Telephone. Target Telephone was placed into
  7 II evidence at the time of her arrest. Target Telephone consists of one (1) Alcatel blue in
  8 II color cellular telephone with a shattered screen, as described in Attachment A, incorporated
  9 II herein by reference.
10 II       20.    On June 3, 2019, a complaint was filed charging RILEY with Importation of
1111 Methamphetamine in violation of Title 21, United States Code, Sections 952 and 960. On
12 II June 27, 2019, RILEY waived Indictment and was charged by Information with one count
1311 of violating Title 21, United States Code, Sections 952 and 960, in the Southern District of
14 California in case number l 9-cr-023 72-H.
15          21.    As part of my investigation, I obtained and listened to RILEY's post-arrest
16 lljail calls. On June 2, 2019, RILEY spoke with her mother. During that phone call, RILEY
17 II stated, among other things, that she "did something stupid" and that she did it for herself
18 II to "make some money."
191122.     Based upon my experience and investigation in this case, I believe RILEY, as well
20 II as other persons as yet unknown, were involved in an ongoing conspiracy to import
21 II methamphetamine or some other federally controlled substance and to distribute it within
22 II the United States. Based on my experience investigating narcotics smugglers, I also believe
2311 RILEY used the Target Telephone to coordinate with co-conspirators regarding the
2411 importation and delivery of methamphetamine or some other federally controlled
25 II substance, and to otherwise further this conspiracy both inside and outside the United
26 II States. Based on my training and experience, I have learned that recent calls made and
27 II received, telephone numbers, contact names, electronic mail (email) addresses,
· 28 II appointment dates, text messages, email messages, messages and posts from social
                                                   8
 Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.12 Page 12 of 15




 1 II networking sites like Facebook, pictures and other digital information are often stored in
 2 II the memory of a cellular telephone which identifies other persons involved in narcotics
 3 II trafficking activities.
 41123.         Further, based upon my experience and training, consultation with other law
 5 II enforcement officers experienced in narcotics trafficking investigations, and all the facts
 6 II and opinions set forth in this affidavit, I believe recent calls made and received, telephone
 7 II numbers, contact names, electronic mail (e-mail) addresses, appointment dates, text
 8 II messages, pictures and other digital information are stored in the memory of the Target
 9 II Telephone which may identify other persons involved in narcotics trafficking activities.
10 II Accordingly, based upon my experience and training, consultation with other law
1111 enforcement officers experienced in narcotics trafficking investigations, and all the facts
12 II and opinions set forth in this affidavit, I believe that information relevant to the narcotics
13 II smuggling activities of RILEY, and her co-conspirators, such as telephone numbers, made
1411 and received calls, contact names, electronic mail (email) addresses, appointment dates,
15 II email messages, messages and posts from social networking sites like Facebook, pictures
1611 and other digital information are stored in the memory of the Target Telephone.
17 II     24.     Drug trafficking conspiracies require intricate planning and coordination. This
1811 often occurs days, weeks, or even months prior to the actual importation of the drugs into
1911 the United States. Co-conspirators communicate with one another in efforts to ensure
20 II success in transporting their valuable cargo to its destination within the United States.
2111 Given this, I request permission to search the Target Device for items listed in Attachment
22 II B beginning on March 1, 2019 up to and including June 1, 2019. That date range is based
23 II on RILEY's arrest on June 1, 2019; based on my training and experience, RILEY likely
24 II would have been in communication with co-conspirators to plan and coordinate her
25 smuggle attempt in the months leading up to her arrest.
26 II
27 II
28 II
                                                   9
 Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.13 Page 13 of 15




 1                                                IV.
 2                                       METHODOLOGY
 3 II   25.    It is not possible to determine, merely by knowing the cellular telephone's make,
 4 II model and serial number, the nature and types of services to which the device is subscribed,
 5 II and the nature of the data stored on the device. Cellular devices can be simple cellular
 6 II telephone and text message devices, can include cameras, can serve as personal digital
 7 assistants and have functions such as calendars and full address books and can be mini-
 8 computers allowing for electronic mail services, web services and rudimentary word
 9 processing. An increasing number of cellular service providers now allow for their
10 subscribers to access their device over the internet and remotely destroy all of the data
11 contained on the device. For that reason, the device may only be powered in a secure
12 environment or, if possible, started in "flight mode" which disables access to the network.

13 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
14 equivalents and store information in volatile memory within the device or in memory cards
15 inserted into the device. Current technology provides some solutions for acquiring some of
      the data stored in some cellular telephone models using forensic hardware and software.
16
      Even if some of the stored information on the device may be acquired forensically, not all
17
      of the data subject to seizure may be so acquired. For devices that are not subject to forensic
18
      data acquisition or that have potentially relevant data stored that is not subject to such
19
      acquisition, the examiner must inspect the device manually and record the process and the
20
      results using digital photography. This process is time and labor intensive and may take
21
      weeks or longer.
22
              26. Following the issuance of this warrant, I will collect the subject cellular
23
      telephone and subject it to analysis. All forensic analysis of the data contained within the
24 II
      telephone and its memory card(s) will employ search protocols directed exclusively to the
25 II
      identification and extraction of data within the scope of this warrant.
26 II
              27. Based on the foregoing, identifying and extracting data subject to seizure



                                                   10
 Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.14 Page 14 of 15




 111 review, and, consequently, may take weeks or months. The personnel conducting the
 2 II identification and extraction of data will complete the analysis within ninety (90) days,
 3 II absent further application to tl).is court.
 4                                                  v.
 5                                            CONCLUSION
 6 II        28.    Based on all of the facts and circumstances described above, I believe that
 7 II probable cause exists to conclude that RILEY used the Target Telephone to facilitate the
 8 II offense of importation of a controlled substance. The Target Telephone was likely used
 911 to facilitate the offenses by transmitting and storing data, which constitutes evidence of
10 II violations of Title 21, United States Code, Sections 952 and 960.
1111         29.    Because the Target Telephone was promptly seized during the investigation
12 II of RILEY'S drug trafficking activities and has been securely stored, there is probable cause
13 II to believe that evidence of illegal activity committed by RILEY continues to exist on the
14 Target Telephone.
15 II
16 II
17 II
18 II
19 II
20 II
21 II
22 II
23 II
24 II
25 II
26 II
27 II
28 II
                                                    11
 Case 2:19-mj-10101-RBM Document 1 Filed 07/18/19 PageID.15 Page 15 of 15




 1         30.     Based upon my experience and training, consultation with other agents in
 2 II narcotics investigations, consultation with other sources of information, and the facts set

 3 II forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
 411 herein) are likely to be found in the property to be searched described in Attachment A
 5 II (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
 6 II authorizing me, a Task Force Officer with Homeland Security Investigations, or another

 7 II federal law enforcement agent specially trained in digital evidence recovery, to search the
 811 items described in Attachment A, and seize the items listed in Attachment B.
 9         I swear the foregoing is true and correct to the best of my knowledge and belief.
                                                        }
10                                                            '

11                                          L.    • .,,..····"~··i,,,..,,... /~······
                                            ..,............
                                                  I"         I

                                                          '
12                                          Imelda ~reno
13                                          Tai.k  Fort
                                                      Officer, HSI
14
1511 Subscribed and sworn to before me this    /~day of July, 2019.
                            ~
1711~~~
1611


     II
18 U.S. MAGISTRATE JUDGE
19
20
21
22

23
24

25
26
27
28
                                                   12
